Citation Nr: 9935820	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin condition to include chloracne due to 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel





INTRODUCTION

The veteran had active service from May 1963 to April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for a skin condition to 
include chloracne due to exposure to Agent Orange.  


FINDINGS OF FACT

1. An unappealed December 1994 rating decision by the RO 
denied the veteran's claim for service connection for 
chloracne as due to Agent Orange exposure.  

2. The evidence submitted since the December 1994 decision is 
new and bears directly and substantially on the issue 
under consideration, and is by itself, or in conjunction 
with evidence previously submitted, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3. There is competent medical evidence of a nexus between the 
veteran's current skin disorder and his period of service.  


CONCLUSIONS OF LAW

1. The December 1994 rating decision by the RO, which denied 
the veteran's claim for service connection for chloracne 
as due to Agent Orange exposure, is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (1999).  

2. The evidence received since the ROs December 1994 rating 
decision is new and material, and the veteran's claim for 
service connection for a skin condition is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

3. The veteran's claim for service connection for a skin 
condition is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1994, the RO denied the veteran's claim for 
service connection for service connection for chloracne as 
due to Agent Orange exposure.  The veteran did not appeal 
that decision within one year, and it became final.  In 
October 1996, the veteran filed a claim for service 
connection for a skin condition, which was denied by an RO 
rating decision in December 1997.  In January 1998, the 
veteran initiated the current appeal.  

Claims that have previously been denied by final decisions 
may only be reopened if new and material evidence has been 
submitted.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  The Court has set forth a three-part 
analysis to be applied when a claim to reopen is presented.  
See Elkins v. West, 12 Vet.App. 209 (1999) (en banc); and 
Winters v. West, 12 Vet.App. 203 (1999) (en banc).  The first 
step is to determine whether the claimant has presented new 
and material evidence under 38 C.F.R. § 3.156(a) to reopen 
the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, an adjudication of the 
merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which, by itself or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

With regard to the first step, the Board observes that the 
December 1994 rating decision denied presumptive service 
connection on the basis that the veteran's chloracne did not 
manifest to a compensable degree within one year of his last 
exposure to Agent Orange.  The following medical evidence was 
received after the December 1994 rating decision: records of 
post-service medical treatment between 1995 and 1997 at the 
Naval Medical Center, Portsmouth (NMCP), diagnosing 
chloracne; copies of the veteran's service medical records 
showing in-service treatment at the Naval Regional Medical 
Center, Charleston, for skin conditions; and, a letter dated 
March 1999, from the Head of the Dermatology Department at 
the NMC, Portsmouth, in which, after review the veteran's 
medical records, the author opined that it is at least as 
likely as not that the skin conditions diagnosed during the 
1970s and 1980s were, in actuality, chloracne.  

The post service medical records and letter from NMC, 
Portsmouth have not been previously submitted to agency 
decision makers and are neither cumulative nor redundant.  
Thus, the are new.  While this new evidence does not show 
that the veteran's chloracne manifested to a compensable 
degree within one year of his last exposure to Agent Orange, 
it does tend to establish direct, rather than presumptive, 
service connection.  Thus, the newly submitted evidence is 
probative of the central issue in this case.  This evidence, 
when considered alone or in conjunction with all of the 
evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, the evidence is "new and material" 
as contemplated by law and provides a basis upon which to 
reopen the veteran's claim for service connection for a skin 
condition.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the veteran's claim for service connection for a skin 
condition has been reopened, the Board must determine if the 
claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  In addition, 
in the absence of a well-grounded claim, there is no duty to 
assist the veteran in developing facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d. 1464 (1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be medical evidence of a nexus or link 
between the current disability and the in-service injury or 
disease.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era 
and within a specified time period manifests to a compensable 
degree one of the diseases listed at 38 C.F.R. § 3.309(e) 
(1999) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 3.307(a)(6) 
(1999).  Thus, service connection may be presumed for 
residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  See 38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6) (1999).  
Second, the veteran must, within a specified time period, 
manifest to a compensable degree one of the diseases listed 
in 38 C.F.R. § 3.309(e).  For chloracne, the relevant period 
is one year after the last date of exposure.  Id.  

The veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam War era, from 
December 1966 to June 1967 and January 1968 to July 1968, and 
that he received the Vietnam Service and Campaign Medals.  
His veteran's service medical records, however, fail to 
disclose manifestation of chloracne to a compensable degree 
within one year of his last possible exposure to Agent 
Orange.  Similarly, while the author of the March 1999 letter 
has opined that the veteran's records reveal misdiagnosed 
chloracne, the first of those diagnoses was in 1979, ten 
years after the veteran was last in Vietnam.  There is no 
evidence that the veteran manifested chloracne to a 
compensable degree within one year of his last possible 
exposure to Agent Orange, and he is therefore not entitled to 
presumptive service connection.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  

The records of post service treatment clearly indicate that 
the veteran currently has chloracne, establishing a current 
disability.  The March 1999 opinion letter, rendered after a 
review of the veteran's medical records, reports findings 
consistent with chloracne in the 1970's and 1980's.  The 
opinion also provides competent medical evidence of a link 
between the current disability and reference to skin 
treatment in service.  Thus, the evidence of record is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded claim for service 
connection for a skin condition.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a skin condition 
is reopened.  

Evidence of a well-grounded claim has been submitted, and to 
this extent, the appeal is granted.  


REMAND

The U. S. Court of Veterans Appeals has held that VA's duty 
to assist the appellant in obtaining and developing available 
facts and evidence to support his claims includes obtaining 
an adequate VA medical examination if existing medical 
information is insufficient for evaluation purposes. Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The author of the March 
1999 opinion letter failed to explain why she considers the 
earlier diagnoses, which on their face appear supported by 
the evidence, to be incorrect.  Given the disagreement 
between the medical evidence of record, the Board finds that 
further development of the evidence is essential for a proper 
appellate decision and remands the matter to the RO for the 
following actions:  

1. The veteran should be contacted and 
requested to identify the names and 
addresses of all medical facilities, VA 
and private, and private physicians who 
have treated his skin condition.  After 
obtaining the necessary authorizations, 
the RO should obtain and associate those 
records with the claims file.  

2. The veteran should be afforded an 
examination to ascertain the nature and 
etiology of his skin condition.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  After reviewing 
the veteran's complete medical record and 
examining the veteran, the examiner is 
requested to express an opinion 
regarding: the nature and etiology of any 
diagnosed skin conditions; whether the 
in-service diagnoses were correct or 
whether, at that time, the veteran had 
some other skin disorder; and, whether it 
is at least as likely as not that the 
veteran's current skin disorders, if any, 
are related to his naval service.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review. All opinions expressed should be 
supported by reference to pertinent 
evidence.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence and in light of this decision.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.  




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals






